Gordon McCloud, J.
¶43 (dissenting) — I agree with every argument that the majority has made about the value *188of informality, collegiality, and privacy in drug courts. But we have not been asked to decide whether private drug court proceedings further the goals of sobriety, public safety, and rehabilitation. Nor should we decide those issues. Our court is not the ultimate expositor of pragmatics. Instead, our court is the ultimate expositor of the rights protected by the state and United States constitutions. I therefore respectfully disagree with what I believe is the underlying logic of the majority’s opinion: that because drug courts work, they are immune from constitutional scrutiny. I join the dissent-in-part’s conclusion that drug courts must comply with our state constitutional right to an open courtroom. Wash. Const. art. I, § 10.
¶44 But I disagree with a different portion of the dissent-in-part. That portion would immunize the drug court from constitutional scrutiny on the ground that Ms. Sykes supposedly “invited” the courtroom closure at issue here. A close examination of the facts of this case, however, shows that that is not correct.
¶45 The dissent-in-part is correct that Sykes signed a waiver agreement when she entered into the drug court program. But the dissent-in-part errs in concluding that this agreement waived Sykes’ right to public drug court proceedings. The waiver agreement that Sykes signed did not address her right to public drug court proceedings at all. Instead, it waived her right “to a speedy and public trial by an impartial jury in the county where the crime is alleged to have been committed.” Clerk’s Papers (CP) at 18 (“Drug Diversion Court Waiver and Agreement”) (emphasis added). It also waived various other rights that attach in a criminal prosecution, such as the right to remain silent and to cross-examine witnesses. Id. Sykes had these rights because the State charged her with three violations of the Uniform Controlled Substances Act, ch. 69.50 RCW. When she signed the agreement, Sykes waived her right to make the State prove those charges, or obtain her guilty plea, in accordance with constitutional due process protections. U.S. *189Const, amend. V; Wash. Const. art. I, § 3. But she did not agree to closed drug court proceedings.
¶46 Indeed, when she signed the waiver agreement, Sykes had no way of knowing that any drug court proceedings would be closed at all. The waiver agreement she signed provided that she was “responsible for obtaining”— apparently at some future date — “a Participant Handbook from the Court and for knowing all of the rules and procedures contained in it, including any future amendments of which I am provided written notice.” CP at 19. This provision fatally undermines the theory that Sykes knowingly “invited” the constitutional error at issue in this case. Dissent-in-part at 186. Because I do not agree that Sykes invited this error, I would hold that she is entitled to relief.
CONCLUSION
¶47 The constitution does not require the legislature and the counties to abandon the rehabilitative goal of drug courts. Nor does the constitution require drug rehabilitation to occur in public. The constitution instead requires that if the case is in court, it has to be public. But the case does not have to be in court for the legitimate goals of rehabilitative courts to work. There are other alternatives. We have complete diversion from certain criminal misdemeanor proceedings (with the carrot of dismissal of the case dependent on compliance with diversion conditions). E.g., RCW 13.40.080 (authorizing juvenile court diversion). That could be expanded to drug felonies. We have dispositional continuances of misdemeanor criminal proceedings (with the carrot of dismissal tied to compliance with the continuance conditions) in other cases.13 That could be expanded to drug felonies.
*190¶48 We used to give judges the option to use diversion and similar proceedings in felony cases.14 Indeed, there are many creative alternatives to incarceration for drug felonies that further public safety and rehabilitation without trampling the constitution. Private drug courts are just not one of them.
Stephens, J., concurs with Gordon McCloud, J.

 RCW 10.05.010-.030 (authorizing deferred prosecution for misdemeanants and gross misdemeanants who allege that offense resulted from alcoholism, drug addiction, or mental problems for which person is in need of treatment).


 See Wash. State Superior Ct. Judges’ Ass’n, Factors Affecting Judicial Discretion in Felony Sentencing in Washington State: A Study of Judicial Attitudes 10 (1971) (“[t]he current state of the sentencing law in Washington puts total discretion on the judge to decide between prison or otherwise”); id. at 68 (in determining whether to impose a term of incarceration, many judges “placed much importance on the rehabilitative programs available in the community”).